OGaeclit1icw.064744.ARPQRVGS Ddounmeean?Z791 Aited1101231b8 AeagellobB3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and New York City District
Council of Carpenters Apprenticeship, Journeyman
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M.
O’Callaghan, Catherine Condon, David Meberg, Bryan
Winter, and John DeLollis,

Plaintiffs,
- against -

Michael Forde, John Greaney, Joseph Olivieri, Brian
Hayes, Michael Mitchell, Finbar O’Neill, K.A.F.C.L,
Michael Brennan, Turbo Enterprises, Inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp.,
James Duffy, EMB Contracting Corp., Michael Batalias,
Elisavet Batalias, Matthew Kelleher, Brian Carson,

 

Joseph Ruocco, John Stamberger, and Michael
Vivenzio,
Defendants.
John Greaney and Imelda Greaney,
Plaintiffs,

-~ against -

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Annuity Fund, Plan Administrator of the New York City
District Council of Carpenters Pension Fund, Plan
Administrator of the New York City District Council of
Carpenters Annuity Fund, Board of Trustees of the New
York City District Council of Carpenters Pension Fund,
and Board of Trustees of the New York City District
Council of Carpenters Annuity Fund,

Defendants.

 

 

11 CV 5474 (LAP) (GWG)

 

ee
eS

=

OC SDNY
SC LRLENT
BOL
OOC ;
DATE FILED: | ee |

4

8
Sere
wo
ort
res Fh
See

apt stc mona TE

  

re pmanacaa nrentaronad

"ect
toy
ae

    
 

ag fis at een eet

ea
ie

greergpie (7 gree Te

16 CV 3551 (LAP) (GWG)

FINAL JUDGMENT AGAINST
MICHAEL FORDE AND JOHN GREANEY

 

 
C2BselIewOETA4UARPGVGs Dmecumesi27791 Atbedliaaas8 PAgg@eb3

For the reasons stated in the Order dated September 26, 2018, in which the Court adopted
United States Magistrate Judge Gabriel W. Gorenstein’s Report and Recommendation dated June 1,
2018, subject to the single modification that the Funds (as defined below) are entitled to offset both
John Greaney and Michael Forde’s pension and annuity benefits,

IT IS ORDERED AND ADJUDGED that:

1, Judgment is entered in favor of the New York City District Council of Carpenters
Pension Fund, New York City District Council of Carpenters Welfare Fund, New York City District
Council of Carpenters Annuity Fund, and New York City District Council of Carpenters °
Apprenticeship, Journeyman Retraining, Educational and Industry Fund, by their Trustees, Frank
Spencer, Douglas J. McCarron, John Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan,
Catherine Condon, David Meberg, Bryan Winter, and John DeLollis (collectively, the “Funds”)
against Michael Forde and John Greaney, jointly and severally, pursuant to the Racketeer Influenced
and Corrupt Organizations Act of 1970 (“RICO”), 18 U.S.C. §§ 1961-1968, in the amount of
$12,908,998.09, representing gross compensatory damages in the amount of $4,973,259, multiplied
by three (resulting in gross treble damages of $14,919,777), less credits of $2,010,778.91.

2. Judgment is entered in favor of the Funds against Michael Forde and John Greaney,
jointly and severally, pursuant to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), 29 U.S.C. §§ 1001-1461, in the amount of $2,962,480.09, representing gross
compensatory damages in the amount of $4,973,259 less credits of $2,010,778.91.

3. The RICO and ERISA components of this Judgment shall run concurrently.

4, Pursuant to 29 U.S.C. § 1056(d)(4), the Funds are entitled to offset the pension and
annuity benefits of Michael Forde and John Greaney against the ERISA component of this

Judgment, except that Imelda Greaney retains, pursuant to 29 U.S.C. § 1056(d)(4)(C)Gu), the right
CasseliilienwOSa7A4LAFPGWGs Dnoonnenti277o1 Attdedlia1aZres Haggesheb3

to receive the survivor annuity under a qualified joint and survivor annuity provided pursuant to 29
U.S.C. § 1055(a)(1) (to the extent it applies), determined in accordance with 29 U.S.C. § 1056(d)(5).

5. This Judgment does not resolve: (a) any dispute concerning the extent of the rights
retained by Imelda Greaney, as described in the preceding paragraph, (b) the Funds’ pending claims
in the above-captioned proceedings against Joseph Olivieri, or (c) any party’s claims in the pending
interpleader action styled Prudential Investment Management Services, LLC, et al. v. Michael J.
Forde, et al., 12 CV 5168 (LAP) (GWG).

6. Except as otherwise stated in this Judgment, all claims by and against all parties to
the above-captioned proceedings are dismissed with prejudice.

7, Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the Court expressly

determines that there is no just reason for delay, and expressly directs entry of final judgment.

Dated: New York, New York

Npreniues (4, 2018

  

4
UNITED STATES DISTRICT JUDGE

 
